Bloom, J.,
concurs in a memorandum as follows: As I noted when first People v Buckley (74 AD2d 757, 762) was before us, the defendant in that case had no “reasonable or ‘legitimate expectation of privacy’ either in the safe or in the van which was violated by the search”. Hence, he had no standing to object to that search. Scigowski, however, stands on a somewhat different plane. He was the sublessor of the premises searched. Whether he had a reasonable expectation of privacy depends on two factors: whether or not he had repossessed the premises at the time of the search and whether or not the safe into which the weapons had been deposited belonged to him or Stone. If the premises were still in the possession of Stone, Scigowski cannot claim any legitimate expectation of privacy. In any event, if the safe belonged to Stone and not to Scigowski, no reasonable or legitimate expectation of privacy existed. While all of the matters in issue should be determined at a single hearing, these two issues should be preliminary to the balance of the hearing.